United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Phillipsburg, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-704
Issued: July 2, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 16, 2007 appellant filed a timely appeal of an October 20, 2006 decision of
the Office of Workers’ Compensation Programs, denying merit review of her claim. Since more
than one year has elapsed between the last merit decision on September 27, 2005 and the filing
of this appeal, the Board lacks jurisdiction to review the merits of the claim pursuant to
20 C.F.R. §§ 501.2(c), 501.3(d)(2) and 501.6(c) and (d).
ISSUE
The issue is whether the Office properly refused to reopen the case for merit review
pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
Appellant filed an occupational disease claim (Form CA-2) on January 20, 2003 alleging
that she sustained a back injury causally related to her federal employment as a city carrier. A
February 11, 2003 memorandum indicated that appellant was currently on the periodic rolls with
respect to an April 2002 employment-related back injury. By decision dated September 15,

2004, an Office hearing representative found that the evidence was sufficient to accept an
aggravation of degenerative disc disease. The Office was directed to determine the period of
disability.
By decision dated February 3, 2005, the Office determined that appellant was not entitled
to continuing compensation for wage loss. The Office determined that the accepted condition
had resolved as of May 14, 2003, the date of a report by Dr. Thomas DiBenedetto, an orthopedic
surgeon.1
Appellant requested a review of the written record. By decision dated September 27,
2005, an Office hearing representative affirmed the February 3, 2005 decision.
In a letter dated September 20, 2006, appellant requested reconsideration of her claim.
She argued that the Office had improperly used medical evidence by using the same evidence to
reopen and rescind the claim. Appellant submitted medical reports dated August 13, 2003 and
June 9, 2005 from Dr. Kenneth Zahl, an anesthesiologist. She also submitted a November 22,
2002 report from Dr. Michael Busch, an orthopedic surgeon. These reports had previously been
submitted prior to the September 27, 2005 merit decision.
By decision dated October 20, 2006, the Office determined that the application for
reconsideration and accompanying evidence were insufficient to warrant reopening the claim for
merit review.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,2 the Office’s regulation provides that a claimant may
obtain review of the merits of the claim by submitting a written application for reconsideration
that set forth arguments and contains evidence that either “(1) shows that [the Office]
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by [the Office]; or (3) constitutes relevant and pertinent evidence not
previously considered by [the Office].”3 Section 10.608(b) states that any application for review
that does not meet at least one of the requirements listed in section 10.606(b)(2) will be denied
by the Office without review of the merits of the claim.4

1

Appellant was referred to Dr. DiBenedetto pursuant to development of the April 2002 claim. The Office noted
that appellant had received compensation through December 27, 2003 pursuant to the April 2002 injury claim.
2

5 U.S.C. § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application”).
3

20 C.F.R. § 10.606(b)(2).

4

20 C.F.R. § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

2

ANALYSIS
Appellant submitted a written application for reconsideration dated September 20, 2006.
She stated that she was raising a legal argument that the Office had improperly used medical
evidence as they used the same evidence for reopening and rescinding the claim. The Board
notes that the Office did not rescind acceptance of the claim. The Office determined that
appellant was not entitled to any additional compensation for wage loss with respect to this
claim. Appellant did not discuss the evidence, refer to supporting legal authority or otherwise
provide a new and relevant legal argument. Where the legal argument presented has no
reasonable color of validity, the Office is not required to reopen the case for merit review.5 The
Board finds that appellant did not advance a relevant legal argument not previously considered,
or show that the Office erroneously applied or interpreted a point of law.
With respect to the medical evidence submitted, the reports from Drs. Zahl and Busch
were previously of record and considered prior to the last merit decision. Appellant did not
submit relevant and pertinent evidence not previously considered by the Office. Accordingly,
the Board finds that she did not meet any of the requirements of section 10.606(b)(2). Since
appellant did not meet the requirements of section 10.606(b)(2), she is not entitled to a merit
review of her claim.
CONCLUSION
The Office properly refused to reopen the claim for merit review under 5 U.S.C.
§ 8128(a).

5

See Norman W. Hanson, 40 ECAB 1160 (1989).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 20, 2006 is affirmed.
Issued: July 2, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

